—Judgment, Supreme Court, New York County (Harold Beeler, J., at hearing; William Wetzel, J., at jury trial and sentence), rendered July 9, 1998, convicting defendant of two counts of robbery in the first degree, two counts of robbery in the second degree and three counts of burglary in the second degree, and sentencing him to concurrent terms of 3 to 6 years on the first-degree robbery convictions, and 2V4 to 4V2 years on each of the remaining convictions, unanimously affirmed.
The verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues, including those concerning credibility and identification, were properly placed before the jury and there is no reason to disturb its determinations.
The prompt, on-the-scene showup was justified by the importance of conducting an identification procedure while the *233perpetrator’s appearance was still fresh in the witness’s memory, and was not unduly suggestive (see, People v Duuvon, 77 NY2d 541).
To the extent the existing record permits review, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Rubin, JJ.